FILFD

HARFISH GHG PA
APRO 9 2021
IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA Per ___ 28% __
Deputy Clerk
EPSILON ENERGY USA INC.,

Plaintiff,
Vv. Civil Action No.
CHESAPEAKE APPALACHIA, LLC, Judge

Defendant.

 

MOTION FOR PRELIMINARY INJUNCTION

Plaintiff Epsilon Energy USA, Inc. (“Epsilon”), by and through its
undersigned counsel, and in accordance with Rule 65 of the Federal Rules of Civil
Procedure, hereby moves for preliminary injunctive relief against Defendant
Chesapeake Appalachia, LLC (“CHK”). In support of its motion, Epsilon alleges as
follows:

1, Epsilon seeks to enjoin CHK from blatantly and willfully disregarding
Epsilon’s right to drill new oil and gas wells under the parties’ Joint Operating
Agreements (“JOAs”) and a Settlement Agreement and Release (“Settlement
Agreement”) signed in 2018.

2. In each JOA, the parties to that contract have agreed to combine their
oil and gas assets in a defined geographic area in order to more efficiently produce

oil and gas. The oil and gas interests that each party to the JOA (a “JOA Party”)
owns or acquires in that geographical area are treated as joint property in which each
JOA Party owns an undivided interest.

3, Under the JOAs, any JOA Party is entitled to propose the drilling of a
well. Every other JOA Party can elect, but is not required, to participate in the well
by paying its’ pro rata share of the well’s development costs (thereby entitling it to
receive a pro rata share of the well’s profits).

4, The JOA Parties designated CHK as the default operator to perform
well-related operations under each of the JOAs.

5. If CHK consents to participate in a well, then CHK acts as the operator.
If CHK does not consent to participate, however, one of the consenting JOA Parties
can act as the operator.

6, Slightly more than two years ago, Epsilon sought injunctive relief from
this Court when CHK attempted to prevent Epsilon from proposing and drilling new
wells in accordance with the JOAs.!

7. In the Settlement Agreement the parties executed to resolve the prior

litigation, CHK expressly agreed that — aa

 

' The prior litigation was styled as Epsilon Energy USA, Inc. v. Chesapeake
Appalachia, L.L.C., No. 3:18-cv-01852.
eS
ae

8. In December 2020, Epsilon submitted a proposal in accordance with
the JOAs for the drilling and completion of four new wells (the “Proposed Wells”).

9. In January 2021, CHK elected not to participate in the Proposed Wells
and declined fo serve as the operator.

10. However, CHK continuously refuses to cooperate so that Epsilon can
drill the Proposed Wells. CHK instead asserts that Epsilon cannot serve as the
operator for the Proposed Wells, and refuses to allow Epsilon to access the jointly-
owned well pad on which Epsilon intends to drill the Proposed Wells. In essence,
CHK asserts that it possesses “veto power” to preclude Epsilon (and any other JOA
Party) from drilling any proposed well that CHK does not want to drill.

11. CHK’s continuing refusal to cooperate with Epsilon —- and, in
particular, its refusal to (1) allow Epsilon to access a jointly-owned well pad and (2)
sign a letter that Epsilon requires in order to obtain a water permit to use a jointly-
owned water source to drill the Proposed Wells — constitutes a violation of the terms
of the Settlement Agreement and JOAs and Epsilon is entitled to a declaratory

judgment of the same.
12. If not abated, CHK’s continuous bad faith noncompliance with the
terms of the Settlement Agreement and JOAs threatens to irreparably harm Epsilon’s
property rights by deteriorating its mimeral interests.

WHEREFORE, for the foregoing reasons, and those set forth in the
accompanying memorandum of law, Epsilon respectfully requests that this Court
enter a prelimmary injunction prohibiting CHK from continuing to contravene its
obligation to cooperate with Epsilon so that Epsilon can drill the Proposed Wells. A

proposed Order of Court is attached.

Dated: April 9, 2021 Respectfully submitted,

is/ Gregory J. Krock
Gregory J. Krock

Pa. LD. No. 78308
Elizabeth M. Thomas
Pa. LD. No. 322002

 

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
ekrock@mcguirewoods.com
ethomas(@mcguirewoods.com

 

 

Jonathan T. Blank

Pro Hae Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350
Charlottesville, VA 22911
(434) 977-2500 (Telephone)
(434) 980-2222 (Facsimile)
jblank@mcguirewoods.com

Counsel for Plaintiff
Epsiton Energy USA, Inc.
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing

Motion for Preliminary Injunction has been served on served upon the following

by mail, this 9th day of April 2021:

Corporate Representative
Chesapeake Appalachia, LLC
c/o The Corporation Company

1833 S. Morgan Road
Oklahoma City, OK 73128

/s/ Gregory J. Krock

 
IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA INC.,
Plaintiff,
Vv. Civil Action No.

CHESAPEAKE APPALACHIA, LLC, Judge

 

Defendant.

ORDER OF COURT

AND NOW, onthis _ day of , 2021, upon consideration of the
Motion for Preliminary Injunction filed by Plaintiff Epsilon Energy USA, Inc.
(“Epsilon”), and any responses thereto, it is hereby ORDERED that said Motion is
GRANTED as follows:

1. Defendant Chesapeake Appalachia, LLC (“CHK”’) shall not interfere
with Epsilon’s preparation, operation, or drilling of the Proposed Wells, including
interference with Epsilon’s access to the well pad and access to water facilities.

2. CHIS shall cease the development of the Koromlan Well as currently
proposed.

3. CHK shall immediately sign the SRBC commitment letter that it
received from Epsilon on February 9, 2021.

4, In the event that CHK elects not to participate in any additional wells

that Epsilon has proposed and declines to serve as the operator, CHK shall take all
actions necessary to cooperate with Epsilon — including (but not limited to)
assisting with permitting and providing access to and use of co-owned assets — so

that Epsilon can drill those wells.

5. This injunction will remain in effect until further order of this Court.
6. A full evidentiary hearing on this matter is scheduled for
,2021,at_—— am.
7. An injunction bond in accordance with Rule 65 of the Federal Rules of
Civil Procedure is hereby set at $ in the event that CHK is found to be

wrongfully enjoined.

 

UNITED STATES DISTRICT JUDGE
